DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending as filed in the 12/30/2019 Preliminary Amendment.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1)	Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng(1), et al., J. Sci. Food Agric., 98:4885 (2018; 03/24/2018).
Deng(1) explains that their 2016 experiment determined that an aqueous peanut stems and leaves (PSL) extract contains naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid and promotes sleep. (p. 4885, last paragraph continuing to p. 4886). Deng teaches a 500 mg/kg aqueous PSL extract that contains 5-hydroxy-4′,7-dimethoxyflavanone (114.75 mg/kg), 2′-O-methylisoliquiritigenin (32.4mg/kg), linalool (189.86 µg/kg), and ferulic acid (44.44 mg/kg), prepared by air drying the PSL, grinding into fine powder, extracting in water at 98 °C for three hours (twice), followed by filtration to remove residues (p. 4886, Sample preparation) and freeze-drying resulting in a powder (p. 4888, RESULTS). Deng, then, anticipates every feature of claims 1, 2, 9, and 10. 

(2)	Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zu(1), et al., Biomedical Reports, 2:388 (2014). 
Zu(1) describes a PSL extract powder prepared by the methods described in two prior publications. (p. 388, Materials and methods, referencing Zu(2), et al., J. Biomed. Sci. Eng. 3:268 (2010) and Zu(3), et al., Exp. Ther. Med., 6:601 (2013). In addition, Zu(1) describes the powdered PSL extract as a medicine administered orally in saline, which meets the mixture of claim 10. 
Zu(2) provides an extraction of PSL comprising placing PSL in water at 98 °C for 3 hours (twice), followed by filtration to remove residues, resulting in brown powders after rotary evaporation and freeze drying. (p. 269, left column, first paragraph). 
Zu(3) provides an extraction of PSL comprising air drying the plant, passing through a 40-mesh sieve, placing the PSL in water at 98 °C for 3 hours (twice), followed by filtration to remove residues, resulting in brown powders after rotary evaporation and freeze drying of the supernatant. (p. 601, right column, Materials and methods). 
The process described in Zu(1) is identical to the process described in Deng. It is evident, then, that the 500 mg/kg dosage of Zu(1) (p. 389, Table 1), made by the same process as Deng, inherently contains the same amounts of the same ingredients, anticipating claims 1, 2, 9, and 10. 

(3)	Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zu(3), et al., Exp. Ther. Med., 6:601 (2013).
	Zu(3) describes an extraction of PSL comprising air drying the plant, passing through a 40-mesh sieve, placing the stems and leaves in water at 98 °C for 3 hours (twice), followed by filtration to remove residues, resulting in brown powders after rotary evaporation and freeze drying of the supernatant. (p. 601, right column, Materials and methods). Zu(3) describes intragastric administration (injection) of 500 mg/kg of the PSL extract. (p. 602, left column, Experimental protocols). It is evident, then, that the 500 mg/kg dosage of Zu(3), made by the same process as Deng, inherently contains the same amounts of the same ingredients, anticipating claims 1, 2, 9, and 10.

(4)	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng(2), et al., J. Mass. Spectrom., 51:1157 (2016).
Deng(2) teaches a PSL extract comprising naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid (p. 1162, Table 2; p. 1166, second column, “The three high content chemical ingredients. . .”) prepared by air drying peanut stems and leaves, grinding into fine powder, extracting 40 g stems and leaves with 480 mL of water at 98 °C for three hours (twice), followed by syringe filtration to remove solid residue and freeze drying. (p. 1159, Sample preparation and analysis). 










35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deng(1), Deng(2), Zu(1), Zu(2), or Zu(3). 	Deng(1) explains that their 2016 experiment determined that an aqueous extract of PSL contains naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid and promotes sleep. (p. 4885, last paragraph continuing to p. 4886). Deng teaches a 500 mg/kg aqueous PSL extract that contains 5-hydroxy-4′,7-dimethoxyflavanone (114.75 mg/kg), 2′-O-methylisoliquiritigenin (32.4mg/kg), linalool (189.86 µg/kg), and ferulic acid (44.44 mg/kg), prepared by air drying the PSL, grinding into fine powder, extracting in water at 98 °C for three hours (twice), followed by filtration to remove residues (p. 4886, Sample preparation) and freeze-drying resulting in a powder (p. 4888, RESULTS). 
Deng(2) teaches a PSL extract comprising naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid (p. 1162, Table 2; p. 1166, second column, “The three high content chemical ingredients. . .”) prepared by air drying PSL, grinding into fine powder, extracting 40 g stems and leaves with 480 mL of water at 98 °C for three hours (twice), followed by syringe filtration to remove solid residue and freeze drying. (p. 1159, Sample preparation and analysis).
Zu(1) describes a PSL extract powder prepared by the methods described in two prior publications. (p. 388, Materials and methods, referencing Zu(2), et al., J. Biomed. Sci. Eng. 3:268 (2010) and Zu(3), et al., Exp. Ther. Med., 6:601 (2013). In addition, Zu(1) describes the powdered PSL extract as a medicine administered orally in saline, which meets the mixture of claim 10.
Zu(2) provides an extraction of PSL comprising placing the peanut stems and leaves in water at 98 °C for 3 hours (twice), followed by filtration to remove residues, resulting in brown powders after rotary evaporation and freeze drying. (p. 269, left column, first paragraph). 
Zu(3) provides an extraction of PSL comprising air drying the plant, passing through a 40-mesh sieve, placing the PSL in water at 98 °C for 3 hours (twice), followed by filtration to remove residues, resulting in brown powders after rotary evaporation and freeze drying of the supernatant. (p. 601, right column, Materials and methods).
The method of the cited references results in a PSL extract anticipating the PSL extract resulting from the methods of preparation recited in claims 3-8 and 11-16. Claim 3 differs from the cited references in that it requires the temperature and time at 75-85 °C and 4-5 h rather than 98 °C and 3 h as in the cited references. Differences in experimental variables, such as time and temperature, generally cannot support patentability without evidence indicating such parameters are critical. In this case, however, these differences are not critical, as evidenced by Deng(1) and Deng(2), which demonstrate PSL extracts containing the same ingredients as the PSL extracts resulting from the claimed methods. It is logical that exposing PSL to lower heat for a more time produces the same or similar results as exposing the PSL to higher heat for less time. Therefore, claim 3 is obvious. 
Claim 4 specifies the condition of the stems and leaves prior to powdering, not specified in the cited references. Claim 5 specifies the moisture content of dried peanut PSL, not specified in the cited references. Claims 6 and 11 specify a ratio of PSL:water at 10-20:1. Claims 8 and 14-16 specify the drying at the end of extraction to occur on a desiccant material plate at 40-50 °C at a vacuum degree of -0.1 to -0.5 Mpa, not specified in the cited references. These Differences in experimental parameters, such as drying, concentrations, temperature, and pressure, generally cannot support patentability without evidence indicating such parameters are critical. In this case, however, these differences are not critical, as evidenced by Deng(1) and Deng(2), which demonstrate PSL extracts containing the same ingredients as the PSL extracts resulting from the claimed methods. Claims 4-6, 11, 8, and 14-16 are obvious, because the general claim conditions are taught in the cited references to result in PSL extracts with no material differences to the Applicant’s, and the differences in the claimed method involve only change of proportions or degree or substitution of equivalents doing the same thing as the method of the cited references. 
Claims 7, 12, and 13 specify the number of extraction cycles at 1-4 or 2, which is taught by the cited references.

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5, 7, 12, and 13, the phrase "preferably" renders the claim indefinite, because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Two reasonable interpretations of the claims may be made, (1) that the scope is limited to the conditions following “preferably” or (2) that the scope is not limited to the conditions following “preferably.” 
The Applicant may overcome this rejection by removing preferably to clarify the scope of the claim. 

35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 1, 2, 9, and 10 recite a composition comprising a PSL extract comprising naringenin-4,7’-dimethyl ether, 2’-O-methylisoliquiritigenin, linalool, and ferulic acid. This extract constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  The PSL extract represents a product of nature whose substance is determined by the plants extracted. The markedly different characteristics analysis is used to determine whether the claimed nature-based products recite natural phenomenon or laws of nature. MPEP 2106.04(c)(I). 
This analysis requires comparing the claimed nature-based product limitations to their naturally occurring counterparts and determining whether the claimed limitations possess markedly different characteristics from the natural counterpart. MPEP 2106.04(c)(II). Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts.
In this case, the extract is made up of naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid, which are compared to naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid in their natural state. When the compounds of the claimed extracts are compared to their counterpart compounds, the compounds are expected to retain their structure and thus bioactivity upon extraction. Accordingly, PSL extract of claims 1, 2, 9, and 10 is considered to be a product of nature and thus a judicial exception. With regard to claim 10, certain of the dosage forms would serve to overcome the conclusion that there are no markedly different characteristics. For example, tablets and capsules alter the bioavailability, delivery, and uptake site, resulting in markedly different characteristics to the PSL extract which ordinarily could not be absorbed and administered in the manner afforded by tablets and capsules. 
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
	In this case, there are no additional elements to speak of within claims 1, 2, 9, and 10 that integrate the recited judicial exceptions into practical applications, as each of these claims represent product claims rather than method claims. Claim 1 recites no additional elements. Claim 2 specifies amounts of the chemicals making up the claimed judicial exception which does not represent an application of the composition. Claim 9 specifies the composition be a “medicine or health care product for promoting sleep,” however, this limitation is interpreted as an intended use, considering it does not further limit the structure of the claimed composition. In addition, the label of the composition as medicine or health care product does not represent an application of the composition. Claim 10 specifies the dosage form of the composition, which does not represent an application of the composition. By contrast, note that none of the claimed methods of treatment utilizing the claimed judicial exception are rejected, because the method claims represent a practical application under step 2A2. As such, the claims do not recite additional elements that integrate the judicial exceptions into any practical application of the judicial exceptions, because the claims are drawn to a composition rather than any application of that composition.
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Claim 1 contains no additional elements. Claim 2 As indicated in the anticipation rejections, the claimed PSL extract is well-known, understood, and conventional within Asian medicine. Zu(3) explains that PSL extract has long had a reputation in China for easing various sleep disorders. Claim 2 specifies amounts of the chemicals making up the judicial exception, which represents well-understood, routine, and conventional knowledge in the art, as evidenced in Deng(1), Zu(1), Zu(2), and Zu(3). Furthermore, modifying the concentration of a product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).
	Claim 9 specifies the composition be a “medicine or health care product for promoting sleep,” however, this limitation is interpreted as an intended use, considering it does not further limit the structure of the claimed composition, and claim 9 is analyzed as claim 1. Alternatively, if the additional elements of claim 9 add limitations, they are well-understood, routine, and conventional, as evidenced by Deng(1) and Zu(3), which teach the use of PSL extracts as sleep treatment. Claim 10 specifies the composition of claim 9 in a particular dosage form. With the exception of tablets and capsules as discussed above, the dosage forms are well-understood, routine, and conventional knowledge in herbal supplements, including PSL extracts, as evidenced in Zu(1) which describes the powdered PSL extract as a medicine administered orally in saline or Zu(3) which describes intragastric administration (injection) of the PSL extract.

35 U.S.C. 112(a):  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 6 and 11 recite an extraction method requiring a step of adding PSL to water and specify the ratio of PSL:water (solid:liquid) at 10-20:1. The claims encompass an extraction utilizing at least ten times the amount of plant material as water. By contrast, the cited prior art indicates a PSL:water ratio of 1:12. Deng(2) teaches a PSL extract comprising naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid (p. 1162, Table 2; p. 1166, second column, “The three high content chemical ingredients. . .”) prepared by air drying peanut stems and leaves, grinding into fine powder, extracting 40 g stems and leaves with 480 mL of water at 98 °C for three hours (twice), followed by syringe filtration to remove solid residue and freeze drying. (p. 1159, Sample preparation and analysis). Likewise, by contrast, the examples of the present specification recite ratios of PSL:water from 1:10 (p. 5, Example 1), 1:15 (p. 6, Example 2), and 1:20 (p. 6, Example 3). 
The claimed ratio would not be expected to produce an extract, as the ratio of dry plant material to water results in the water being absorbed by the dry material, and there is no guidance in the specification for achieving an extraction using the claimed ratios. Accordingly, the quantity of experimentation is expected to be undue, considering it does not appear that an extract could result from the claimed ratios. 

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 6 and 11 specify the ratio of PSL:water (solid:liquid) at 10-20:1, however, neither provides a unit of measurement, e.g., by weight, by volume, etc.). Without a unit of measurement, the scope of the claim cannot be ascertained. 

Conclusion
Claims 1-16 are pending.
Claims 1-16 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655